DETAILED ACTION
This office action is responsive to the amendment filed 6/1/2021.  Claims 1-13 remain pending and under prosecution. 
It is further noted that this application is now under a new examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “powering source, display, and magnetic field source” interfacing with the microprocessor in the external control unit (Claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “data acquisition module” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites a “data acquisition module”. The specification fails to provide details about the structure of the data acquisition module. Section [0037] of the specification states that the external device may include several constituents, including a data-acquisition module, and notes that the data acquisition module may be comprised of circuitry (section [0043]). However, the specification fails to provide details about the structure of the data acquisition module, and merely represents the data acquisition module as a generic block in Fig. 2. Therefore, the Applicants have failed to demonstrate possession of the full scope of claim 1, 
Because of their dependence upon claim 1, claims 2-13 have also been rejected under 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: the limitation “data acquisition module” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is unclear whether the limitation “acquisition” is considered a function of the data acquisition module.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  

(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim limitation “data acquisition module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Because of their dependence upon claim 1 claims 2-13 have also been rejected under 112(b) as being indefinite.

Claim 1:
The notation [a] powering source is unclear and apparently appears to mix two types of notation: underlining for addition, as well as brackets for subtraction.  While it is believed that applicant intends to add the word, clarification is requested.
Lines 12-13: the recitation of “the detected concentration values” lacks proper antecedent basis.  Correction is required.
Line 16: the recitation of “the magnetic field” lacks proper antecedent basis.  Correction is required.
Line 18: the recitation of “the assessment” lacks proper antecedent basis.  Correction is required.
Line 18: the recitation of “the spatial (x, y) position” lacks proper antecedent basis.  Correction is required.
Line 21: the recitation “the said array” should be corrected to “the array” or “said array” because the current recitation is redundant.  Correction is required.
Line 23: the recitation of “said depth and rotational coordinates” lacks proper antecedent basis.  Correction is required.
Line 24: the recitation of “the output light intensity” lacks proper antecedent basis.  Correction is required.
Line 26: the recitation of “the rotation” lacks proper antecedent basis.  Correction is required.
Line 1 of pg.3 of Claims: the recitation of “said spatial and rotational position” lacks proper antecedent basis.  Correction is required; consistent language use is suggested to avoid confusion.
Line 2 of pg.3 of Claims: the recitation “the said array” should be corrected to “the array” or “said array” because the current recitation is redundant.  Correction is required.
Line 3 of pg.3 of Claims: the notation used at the end of the clause is unclear and apparently appears to mix two types of notation: underlining for addition, as well as brackets for subtraction.  While it is believed that applicant intends to add the comma, clarification is requested.
Line 4 of pg.3 of Claims: the recitation of “said changes in the spatial position and orientation” lacks proper antecedent basis.  Correction is required; consistent language use is suggested to avoid confusion.
Last line of Claim 1: the recitation of “the user” lacks proper antecedent basis.  Correction is required.
Claim 1, in line 25, the recitation of “the selected light emitters” (as well as “adjacent light emitters” is definite because it unclear which light emitters are being referred to: the emitters in the external control unit, or the emitters in the biosensor platform.  In the rejection that follows, it is interpreted that either are referred to.  It is noted that the claims do not clarify the function of the light emitters in the external control unit, i.e. for providing power to the biosensor platform.
In regard to Claim 1, the recitation of “which interfaces with a powering source, data acquisition module, display, magnetic field sources, and interface circuitry” is indefinite because it is unclear if said components – powering source, data acquisition module, display, magnetic field sources, interface circuitry – are actually included in the invention, or merely functionally recited.  For example, it is unclear if the recitation means to provide said components within the body of the external control unit, or separate from said external control unit.  In the rejection that follows, it is assumed that the elements are not positively recited.  However, clarification is requested.
Further, in Claim 1, the recitation of “powering source” and “magnetic field sources” is indefinite because it is unclear if the powering source is the same or different from the light emitters in the external control unit (which powers the biosensor platform), and if the magnetic field sources are the same or different from the miniaturized magnets in the biosensor platform (which are a magnetic field source, since it is unclear if the magnetic field sources must be included within the external control unit, see paragraph above).  Therefore, it is unclear which structures are referred to by said limitations.  Also see drawing objection above.
Claim 3, the recitation of “magnetic field mapping and photodetector arrays” is indefinite because it is unclear if the field mapping and photodetectors are the same or different from that referred to in Claim 1.  Although it is assumed that both are the same, clarification as well as use of proper antecedent basis is required.
Claim 3 reads “wherein the said assessment location of a miniaturized implantable biosensor within a body tissue is between 10 microns and 10 millimeters range. It is unclear whether the “assessment location of the miniaturized implantable biosensor” means that the implantable biosensor is implanted within 10 microns and 10 millimeters under the user’s skin, or if the position detection system has a precision between 10 microns and 10 millimeters. 
In regard to Claim 8 and 10, the recitation of “replaced” is indefinite because it is unclear if the device requires both elements or just the element being “replaced.”  While the latter interpretation is assumed, clarification is required.
In regard to Claim 9, the recitation of “the implant” ” lacks proper antecedent basis.  Correction is required; consistent language use is suggested to avoid confusion.
In regard to Claim 10, the recitation “the said magnetic field sources” should be corrected to “the magnetic field source” or “said magnetic field source” because the current recitation is redundant.  Correction is required.
In regard to Claim 10, the claim indicates that the magnetic field source resides within the external control unit.  However, it is unclear what structure this refers to given a reading of the specification, as well as the drawing objection above.  Clarification is requested.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 2012/0323092) in view of Legassey et al (US Pub No. 20150238118), Forsell (US Pub No. 20110193688), and Arnold et al (US Pub No. 20070066877).

Regarding Claim 1, Jain teaches a wearable system for the spatial detection of a fully implantable miniaturized biosensor within a body tissue, using minimal energy (Abstract), the system comprising:

a miniaturized, full implantable biosensor platform (Fig. 3, element 10; Section [0027]);
wherein said external control unit comprises an array of light emitters and at least one photodetectors (Fig. 3, elements 105 and 115);
wherein said external control unit also contains a microprocessor (Section [0028]), which interfaces with a powering source (Section [0028]), data acquisition module (Section [0029]), display (Section [0028]), and other components (Section [0043]);
wherein said miniaturized biosensor platform is outfitted with light powered photovoltaic cells (Fig. 3, element 101) and one or more light emitters (Section [0006]) to optically transmit the detected concentration values of various analytes (Section [0006]).
While Jain teaches a wearable implantable system comprising an array of light emitters and photodetectors, wherein the light emitters and photodetectors are in line of sight of each other (Sections [0006]-[0007], [0028]): light from the light emitter in the external control unit reaches the solar cell of the sensor in order to power the system), and notes that fluctuations in light intensity occur during transmission (Section [0040]), Jain fails to teach a system that turns on one or more additional light emitters to compensate for the rotation of the photovoltaic cells; Jain also notes that fluctuations in light intensity occur during transmission (Section [0040]), but Jain fails to teach a system that adjusts the output light intensity in order to compensate for movement, both occurring as a result of positional/coordinate/spatial sensed by miniaturized magnets in the biosensor platform and magnetic field detecting sensors in the external control unit.


Legassey et al teach that it is well-known in the art to provide an analogous system for spatial detection of an implantable biosensor comprising an external control unit 101, a miniaturized, full implantable biosensor platform 100, best seen in Figure 6-8, wherein said external control unit comprises light emitters and at least one photodetector (0043), wherein said external control unit also contains a microprocessor (501, Figure 6A), which interfaces with a powering source (1001, Figure 8), data acquisition module (circuitry) and other interface circuitry, best seen in Figure 6-8, said miniaturized biosensor platform is outfitted with light powered photovoltaic cells (106, Figure 7) and one or more light emitters (0043) to optically transmit the detected concentration values of various analytes (0043).
Legassey et al also disclose said external control unit comprises an array magnetic field detecting sensors (200, Figure 6A, 0035, 0057) and the biosensor comprises miniaturized magnets (103, Figure 6A), wherein the magnetic field of said miniaturized magnets is sensed by the said magnetic field detecting sensor in the external control unit to provide the assessment of the spatial (x, y) position, depth (z) and rotational (.phi.) state of the implantable biosensor platform, to effectively align the biosensor with the external control unit for proper power transfer as well as data communication (0005, 0009, 0028, 0035, 0044, 0047-0050, 0057),
wherein said spatial (x, y) position – when the biosensor is properly aligned with the external control unit – allows to turn on one or more light emitters in the said array of the 
wherein said depth and rotational coordinates information is used by the microprocessor in the external control unit to power adjacent light emitters (e.g. activator light or two red LEDs; 0031, 0042) to compensate for the rotation of the said photovoltaic cells, 
wherein said changes in the spatial position and orientation of the external control unit with respect to the miniaturized biosensor platform is assessed and capable of accounting for random motion caused by intense physical activity of the user (0005).

Forsell teach that it is well-known in the art to modify the intensity of power transfer between an implantable biosensor 101 and an external power source 150 to effectively provide a necessary threshold of power due to the position of the external power source relative to the biosensor for optimal powering and thus functioning of the biosensor (0099, 0101, 0102-0118, 0123, 0157, 0206, 0210, 0222, 0227, 0229-0232, 0239, 0251, 0253, 0254, 0258, 0263; especially 0206, 0232, 0239, 0263).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Jain et al such that there is included in the external control unit an array of magnetic field detecting sensors and miniaturized magnets in the biosensor platform to assess spatial, position, depth and rotational state of the biosensor relative to the external platform, such that depth and rotational coordinates information is used by the microprocessor in the external control unit to power adjacent light emitters to compensate for the rotation of the said photovoltaic cells as taught by Legassey et al to effectively indicate the desired alignment of the 
wherein said depth and rotational coordinates information is used by the microprocessor in the external control unit to adjust the output light intensity of the selected light emitters as taught by Forsell such that in combination, increasing the intensity of the power in Jain et al would result in adjusting the output light intensity of the selected light emitters of Jain et al, to effectively provide a necessary threshold of power due to the position of the external power source relative to the biosensor for optimal powering and thus functioning of the biosensor, 
wherein in combination, said spatial and rotational position – when the biosensor is properly aligned with the external control unit – is used by the microprocessor to turn on one or more photodetectors in the said array of the external control unit that are also aligned with the miniaturized biosensor platform (Jain et al 0006, 0007, 0028).

Arnold et al teach that it is well-known in the art to provide an array of photodetectors 123 to analogously detect electromagnetic radiation in an optical analyte system that advantageously provides a good signal to noise ratio for the desired detecting (abst, 0048, 0049, 0059, 0062).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Jain et al as modified above such that the detector .

Claims 2-6, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Legassey et al, Forsell, and Arnold et al as applied to claim 1 above, further in view of Brister (US 2016/0029998).

Regarding claims 2 and 5, Jain teaches a system for detecting the position and motion of an implantable device using magnetic sensors, but fails to teach the response time of the sensors.
Brister teaches a system for tracking an implantable device (Abstract) comprising magnetic field detecting sensors (Section [0015]), the implantable device including miniaturized magnets (Sections [0571]-[0572]), wherein the magnetic field of the miniaturized magnets are sensed and imaged by the magnetic field detecting sensor array (Section [0039]) to provide an assessment of the spatial position (Section [0664]), depth (Fig. 15C; Section [0664]), and rotational state of the implantable biosensor platform (Section [0696]), wherein the system is capable of monitoring changes in the spatial position and orientation in response to movement by the user (Section [0727]). 
Brister teaches that Hall Effect sensors typically have a response time of less than a microsecond, as well as having advantages such as a well-defined axis of sensitivity and an ability to be mass-produced (Section [0610]).

Regarding claim 3, Jain teaches a device wherein the said assessment of the location of a miniaturized implantable biosensor within a body tissue is between 10 microns and 10 millimeters range (Section [0022]: the implanted chip platform is in the micron range). 
Regarding claims 4, 8-11, and 13, Jain teaches a system for detecting the position and motion of an implantable device using a magnetic sensor and miniaturized magnet, but fails to teach the material comprising the magnet.
Brister teaches a magnetic position sensor, wherein the position may be detected using a strength of a magnetic field, and notes that several types of magnetic materials may be used, including ferrite permanent magnets (Section [0572]), or an electromagnet made from a coil (Section [0576]), wherein the coil in the electromagnet is activated to generate and distort a static or oscillating magnetic field by sequentially activating electromagnets within the control unit (Sections [0600] and [0610]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the electromagnetic tracking system of Jain in view of Legassey et al, Forsell, and Arnold et al with the teachings of Brister in order to provide a variety of different options for creating a magnetic field for position detection and tracking.
Regarding claim 6, Jain teaches a system for detecting the position and motion of an implantable device using magnetic sensors, but fails to teach whether half of the magnetic field 
Brister teaches that magnets in a magnetic field detecting system may be oriented both parallel and perpendicular to their substrate in order to detect rotational displacement of the implantable device (Section [0779]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that the magnetic field detection sensors of Jain in view of Legassey et al, Forsell, and Arnold et al be oriented both parallel and perpendicular to their substrate taught by Brister in order to accurately detect the rotational displacement of the implant in response to patient movement.
Regarding claim 12, Jain teaches a system for detecting the position and movement of an implantable device using magnetic field sensors, but fails to teach how the magnetic field is generated.
Brister teaches several magnetometers, including vector magnetometers, Hall Effect magnetometers, and rotating coil magnetometers (Sections [0608]-[0610]), wherein the magnetic field may be induced using a rotating coil (Section [0609]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that the position detection system of Jain in view of Legassey et al, Forsell, and Arnold et al include the rotating coil of Brister, since it would be the simple substitution of one known element (a Hall effect sensor) with another known element (a rotating coil) in order to achieve predictable results (monitoring the motion and position of an implantable device).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Legassey et al, Forsell, and Arnold et al as applied to claim 1 above, and further in view of Huber (US 2014/0188422).
Regarding claim 7, Jain teaches a system for tracking an implantable device using magnetic field sensors, but fails to teach the magnetic field sensors being in two layers separated by a distance that varies from 0.1 to 10 mm. 
Huber teaches a position and orientation measuring system (Abstract) comprising magnetic field sensors (Section [0004]), wherein the magnetic field sensors can be separated into several layers, and notes that the overall width of the magnetic field sensor layer is around 0.4 mm, which results in a very low noise floor and compact design (Section [0024]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that system of Jain in view of Legassey et al, Forsell, and Arnold et al be modified using the teachings of Huber in order to achieve a position detection system with low noise floor and compact form factor.


Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that applicant has not addressed the previous 112 rejection of Claim 3.  Further 112 rejections are set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

H.Q. NGUYEN
Examiner
Art Unit 3791